            Case 2:21-cr-00174-JAD-DJA Document 15 Filed 08/23/21 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3
     UNITED STATES OF AMERICA,
 4                                                         Case No. 2:21-cr-00174-JAD-DJA
                            Plaintiff,
 5
                 vs.                                                    ORDER
 6                                                                  ECF No. 14
     LOUIS EDWARDS,
 7
                           Defendant.
 8
                                                ORDER
 9
            Based on the parties stipulation and good cause appearing, IT IS ORDERED that
10
     the revocation hearing currently scheduled for August 24, 2021 at 11:00 a.m. is vacated and
11
     continued to November 1, 2021, at 11:00 a.m.
12

13
            DATED this 23rd day of August, 2021.
14

15

16
                                                 UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24
